DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on March 31, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,729,492 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in an interview with Richard Dyer on April 25, 2022.  The application has been amended as follows:
In claim 1, lines 8-9, “on a distal-most face of the tip and proximally extending” has been replaced with -disposed on a distal-most face of the tip and a proximal cutting feature extending proximally from the distal ring-shaped feature-.
Claim 12 has been replaced with the following: ‘A catheter assembly, comprising: an outer sheath having a lumen extending therethrough; an inner body having a proximal end, a distal end, and a passage extending therethrough, a portion of the inner body receivable within the lumen of the outer sheath; a tip positioned near the distal end of the inner body, the tip being conically shaped and having an insulating portion and a conductive portion, the conductive portion comprising a distal cutting portion disposed on a distal-most face of the tip and a proximal cutting portion extending radially outwardly and proximally from the distal cutting portion on the distal-most face to a maximum diameter conductive position of the catheter assembly, a position along the insulating portion, the outer sheath, or both extending radially outward further than the maximum diameter conductive position of the conductive portion, the conductive portion configured to be electrically coupled to an electrosurgical generator, the maximum diameter conductive position less than or equal to one half of a diameter of the outer sheath; and a stent constrained on the inner body.’
Claim 13 has been cancelled.
In claim 16, line 10, -further defines a proximal cutting portion- has been inserted before “extending”.

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “a catheter assembly, comprising: an outer sheath having a lumen extending therethrough along a longitudinal axis of the assembly; an inner body having a proximal end, a distal end, and a passage extending therethrough along the longitudinal axis, a portion of the inner body receivable within the lumen of the outer sheath; a tip positioned proximate the distal end of the inner body, the tip being conically shaped and having a conductive portion including a distal ring-shaped cutting feature disposed on a distal-most face of the tip and a proximal cutting feature extending proximally from the distal ring-shaped feature to a maximum radial position, the maximum radial position defining a vertical length between the maximum radial position and the longitudinal axis, wherein the length is less than 50% of a maximum outer diameter of the outer sheath; and a stent constrained on the inner body” in the context of the claim as a whole.
The most pertinent prior art reference of record is U.S. 2006/0111704, which teaches a similar system comprising several of the claimed limitations.  However, this reference fails to explicitly disclose the specifically-claimed ‘tip configuration’ having the specifically-claimed ‘conductive portion’.  While U.S. 2002/0111620 is considered to be pertinent, this reference would not fully overcome the specific deficiencies of the base reference.  No other pertinent prior art references were found that would adequately overcome the deficiencies of these references.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto. 
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794